In this proceeding to review certain portions of an order of the State Human Rights Appeal Board dated September 16, 1969, the Court of Appeals has reversed this court’s affirmance of said order and has remitted the proceeding to this court, with direction to remand the matter to the Human Rights Appeal Board to determine whether the award for damages for mental anguish and pain and suffering was justified by the evidence (State Comm. for Human Rights v. Speer, 29 N Y 2d 555, revg. 35 A D 2d 107). Accordingly, the matter is remanded to the Human Rights Appeal Board for such determination. The reversal, which was on the dissenting opinion in this court, indicates that the Court of Appeals has taken the view that the Commissioner of Human Rights is authorized to award damages for mental anguish, pain and suffering if such an award is justified by the evidence. Hopkins, Acting P J., Munder, Martuseello, Latham and Brennan, JJ., concur.